ACCEPTED
                                                                                              05-10-00866-CR
                                                                                    FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                         3/2/2015 12:25:39 PM
                                                                                                   LISA MATZ
                                                                                                       CLERK

                                 NO. 05-10-00866-CR

MICHAEL EDWARD DANSBY                       §          IN THE COURT OF  APPEALS
                                                                    FILED IN
                                                                   5th COURT OF APPEALS
                                                                       DALLAS, TEXAS
VS.                                         §             FOR   THE3/2/2015
                                                                    FIFTH12:25:39
                                                                             DISTRICT
                                                                                   PM
                                                                         LISA MATZ
                                                                           Clerk
THE STATE OF TEXAS                          §               OF TEXAS AT DALLAS

                STATE’S WAIVER OF ADDITIONAL BRIEFING

TO THE HONORABLE JUDGES OF SAID COURT:

              The State of Texas respectfully gives notice to this Court that it will rely

upon the previous briefing filed in this Court and the Court of Criminal Appeals in

this appeal. In particular, the State requests this Court to take notice of the issues

listed in the “Conclusion” of the Court of Criminal Appeals’s opinion of November

26, 2014, which that Court specifically refrained from considering in that opinion.

The State requests leave to file with this Court a copy of the State’s briefing

previously filed in the Court of Criminal Appeals if that briefing is not available to

this Court.
      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that this Court consider the prior briefing filed by the State in this appeal and that,

upon review, this Court will affirm the judgment of the trial court.

                                               Respectfully submitted,
                                               ERLEIGH NORVILLE WILEY
                                               CRIMINAL DISTRICT ATTORNEY
                                               KAUFMAN COUNTY

                                               __/s Sue Korioth________________
                                               SUE KORIOTH, SBN 11681975
                                               Asst. Criminal District Attorney
                                               100 W. Mulberry Street
                                               Kaufman, Texas 75142
                                               (972) 932-4331 ext. 1264
                                               FAX (972) 932-0357
                                               suekorioth@aol.com
                                               ATTORNEYS FOR THE STATE

                           CERTIFICATE OF SERVICE

The undersigned does hereby certify that on the 2nd day of March 2015, a copy of the
foregoing will be served by efiling or email to counsel for appellant, Adam Seidel.

                                               __/s/ Sue Korioth___________
                                               Sue Korioth